DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  The claim recites “configuring -a” which should be “configuring a.”  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  The claim recites “-second SFI” when it should recite “second SFI.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 11, 39-40 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et. al. (US 2020/0275417 A1).
Regarding Claim 1, Takeda discloses a method performed by a wireless communication node (Para 91 “Radio Base Station” corresponds to wireless communications node), comprising:
configuring a first SFI entry set to a wireless communication device (Fig. 3 Para 42 47-48 76 “A table may define mapping between SFI values for different BWPs and slot patterns” Para 78-79 85 “the table illustrated in FIG. 3 is configured to the UE by higher layer signaling.”  Each combination of Slot Format related Information (SFI) value and Bandwidth Part (BWP) corresponds to an SFI entry set because it is an entry in an SFI table, in accordance with the instant application Para 33 “As used herein, “SFI entry set” means SFI table or SFI entries” and Para 40.  “User Equipment (UE)” corresponds to a wireless communication device), wherein the first SFI entry set contains slot structure information of at least one transmission resource (Fig. 3 Para 42 47-48 “Information indicating a type (a transmission direction, usage and an operation) of each symbol in one slot may be referred to as a slot pattern (pattern).”  Para 76 79 “Slot pattern” corresponds to slot structure information.  “Bandwidth Part (BWP)” corresponds to transmission resource); and
transmitting a physical channel to a wireless communication device (Fig. 4 Group Common PDCCH Para 75 “The UE receives the one SFI on a group common PDCCH” Para 187.  “Physical Downlink Control Channel (PDCCH)” corresponds to physical channel), wherein the physical channel comprises a slot format related information (SFI) field (Fig. 4 SFI Para 75 SFI corresponds to SFI field, see Para 97 128), wherein the SFI field corresponds to a plurality of SFI entry sets that are different from each other (Fig. 3 “SFI Value” “BWP” Para 76 78  Each combination of SFI and BWP corresponds to an SFI entry set.  Each SFI value corresponds to a plurality of different BWPs with different slot patterns, corresponding to SFI entry sets that are different from each other)
The examiner notes that another embodiment of Takeda discloses groups of SFIs where each SFI corresponds to a different BWP, Fig. 6A and Para 92-97.
Regarding Claim 2, Takeda discloses determining a second SFI entry set according to the first SFI entry set by the wireless communication device (Fig. 2B Para 59 65 66 “The UE receives one SFI on a group common PDCCH of one BWP to which the reference numerology has been configured, and determines slot patterns of a plurality of numerologies (BWPs) based on the one SFI” Para 68 “Therefore, by converting “D” into “D, D”, “Unknown” into “Unknown, Unknown” and “U” into “U, U” in the slot pattern for the SCS of 15 kHz, a slot pattern for the SCS of 30 kHz is determined”  The slot patterns for a BWP part with a reference numerology corresponds to first SFI entry set and the slot patterns for a BWP part with a different numerology corresponds to a second SFI entry set.  For example, the slot patterns under the BWP0 column in Fig. 3 can be used to determine the slot patterns under the BWP1 or BWP2 columns)
Regarding Claim 3, Takeda discloses the second SFI entry set comprises at least one entry of the first SFI entry set (Fig 2B BWP0 BWP1 Para 61 “When numerologies of a plurality of BWPs are identical, an interpretation of the SFI may be identical between a plurality of BWPs. In this case, a type associated with the same time domain is equal between a plurality of BWPs.”  When the numerology of the first SFI entry set is identical to the numerology of the second SFI entry set, the entries in both SFI entry sets will be identical)
Regarding Claim 5, Takeda discloses the SFI entry comprises at least one of the following elements: downlink (DL) OFDM symbols, uplink (UL) OFDM symbols, OTHER OFDM symbols, DL OFDM symbols and OTHER OFDM symbols, and UL OFDM symbols and OTHER OFDM symbols (Fig. 1A DL UL GP Fig. 1B DL UL GP Fig. 2B DL(D) Unknown(G) UL(U) Para 49 “In the following drawings, the slot pattern indicates one type of UL (U), DL (D) and Unknown (G or GP) per symbol.”)
Regarding Claim 6, Takeda discloses a relationship between OFDM symbols in the first SFI entry set and OFDM symbols in the second SFI entry set comprises one of the following: the number of DL OFDM symbols in the entry of the first SFI entry set equals the number of UL OFDM symbols in the entry of the second SFI entry set, the number of UL OFDM symbols in the entry of the first SFI entry set equals the number of DL OFDM symbols in the entry of the second SFI entry set, the number of DL OFDM symbols in the entry of the first SFI entry set equals the number of DL OFDM symbols in the entry of the second SFI entry set, the number of UL OFDM symbols in the entry of the first SFI entry set equals the number of uplink OFDM symbols in the entry of the second SFI entry set, and the number of OTHER OFDM symbols in the entry of the first SFI entry set equals the number of OTHER OFDM symbols in the entry of the second SFI entry set (Fig 2B BWP0 BWP1 Para 61  When the numerologies of the two BWPs are equal, the number of DL OFDM symbols in the entry of the first SFI entry set equals the number of DL OFDM symbols in the entry of the second SFI entry set, the number of UL OFDM symbols in the entry of the first SFI entry set equals the number of uplink OFDM symbols in the entry of the second SFI entry set, and the number of OTHER OFDM symbols in the entry of the first SFI entry set equals the number of OTHER OFDM symbols in the entry of the second SFI entry set)
Regarding Claim 7, Takeda discloses relative positions of the OFDM symbols in the entry of the first SFI entry set are complementary to relative positions of the OFDM symbols in the entry of the second SFI entry set (Fig. 2B Para 69 “By aligning the transmission directions between a plurality of BWPs having different numerologies, it is possible to suppress an interference.”  The relative positions of the symbols assigned to the BWPs in Fig. 2B are complementary to because the transmission directions for all of the BWPs are the same for each symbol, avoiding interference.  The plain meaning of “complementary” is “adjective 1. combining in such a way as to enhance or emphasize the qualities of each other or another.”  The examiner further notes that the term “complementary” is not used in the instant specification.
Regarding Claim 11, Takeda discloses the SFI field refers to an SFI table (Fig. 3 Fig. 4 Para 78 79  The value of the SFI field in Fig. 4 refers to a row with the same SFI value in Fig. 3)
Regarding Claim 39, Takeda discloses a wireless communication node (Fig. 24 10 Para 244 Radio Base Station) comprising a processor (Fig. 24 1001 Processor Para 244) and a memory (Fig. 24 1002 Memory Para 244), wherein the memory stores instructions that, when executed, cause the processor (Para 247 249) to:
configure a first SFI entry set to a wireless communication device (Fig. 3 Para 42 47-48 76 78-79 85), wherein the first SFI entry set contains slot structure information of at least one transmission resource (Fig. 3 Para 42 47-48 76 79); and
transmit a physical channel to a wireless communication device (Fig. 4 Group Common PDCCH Para 75 87), wherein the physical channel comprises a slot format related information (SFI) field (Fig. 4 SFI Para 75 97 128), wherein the SFI field corresponds to a plurality of SFI entry sets that are different from each other (Fig. 3 “SFI Value” “BWP” Para 76 78)
Regarding Claim 40, Takeda discloses claim 40 as explained in claims 11 and 39.
Regarding Claim 43, Takeda disclose the methods of claims 1-3, 5-7 and 11 as explained above.  Takeda further discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions (Fig. 24 1002 Memory 1003 Storage Para 249-251 The types of media specifically enumerated are non-transitory media.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463